Martin, J.
During March, 1841, Bernard, agent of Boismagny, obtained a rule on the Presiding Judge of the City Court, to show cause why a mandamus should not issue, commanding him to grant an appeal to the applicant, from a judgment obtained by Barthe, affirming eight judgments, rendered by an Associate Justice, against the applicant. The Judge having shown cause, the rule was discharged in April following. A few days after, we reconsidered our decision and made the rule absolute, but declared that we would listen to the appellee upon the question of the jurisdiction of this court, if he thought fit to urge a plea thereto. The Presiding Judge has granted the appeal, and the appellee has urged the plea to our jurisdiction. The plea must be sustained: 1st. On the ground, on which we discharged the rule, to wit, that appeals from the judgments of an Associate Justice, must terminate in the court of the Presiding Judge. 2d. That the eight judgments of sixty dollars each, not having been consolidated, there is not a judgment for four hundred and eighty dollars, as urged by the appellant, but eight several ones for a sum below that on which a resort for relief may be had to us.

Appeal dismissed.